Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about January 28, 1993, which denied plaintiffs’ motion for an order compelling further deposition of three additional witnesses, unanimously affirmed, without costs.
*97The IAS Court properly denied plaintiffs’ motion in light of plaintiffs’ failure to demonstrate in what respect the earlier depositions had of defendant’s witnesses were inadequate (see, Instructional Tel. Corp. v National Broadcasting Co., 63 AD2d 644), and in light of the plaintiffs having previously filed a Certificate of Readiness. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.